DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (USP 6062302) in view of Gasse et al. (USP 9622382) and in further view of Zhang (Translation of Chinese Patent Document CN201488619U), hereinafter referred to as Davis, Gasse and Zhang, respectively.
Regarding Claim 1, Davis discloses a heat sink structure (10), comprising: 
a plurality (shown in figure 1) of radiation fins (14) respectively having a connecting end (lower end as shown in figure 1) and a free end (upper end as shown in figure 1); 	
each of the radiation fins internally defining a chamber (18) extended between the connecting end and the free end (shown in figure 1), and the chambers having a working fluid filled therein (“Each of the fins 14 has a fin cavity 18 in which the heat transfer medium 16 is contained. The fin cavities 18 may be entirely enclosed within the walls of the fins 14, as shown in FIG. 1, or enclosed using the base 12. The heat transfer medium may be a fluid heat transfer medium or a conductive heat transfer medium depending on the requirements of the application”, col. 2 ll. 60-66); and 
a base (12) having an upper (shown in figure 1 being adjacent the fins (14)) and a lower (shown in figure 1, being the side of the base opposite the fins (14)) side serving as a connecting surface and a heat receiving surface (shown in figure 1, see also intended use analysis below), respectively; 
the heat receiving surface being in contact with a heat source (“For example, if the heat source has a rectangular shape and a flat top surface, the base should have a rectangular shape and a flat bottom surface in order to achieve good thermal contact with the top of the heat source”, col. 2 ll. 42-46), 
the connecting surface having a plurality of connecting sections integrally formed thereon (shown in figure 1, wherein the fins (14) are integrally connected with the base (12)). Davis fails to disclose the connecting ends of the radiation fins being extended into and accordingly integrally connected to the connecting sections through overmolding.
Gasse, also drawn to a heat sink with a base having integrally joined fins, teaches a connecting surface (surface of the substrate (11) adjacent the fins (10)) having a plurality of connecting sections integrally formed thereon (shown in figure 1, wherein the fins (10) are integrally connected to the substrate (11)), the connecting ends (ends of the fins (10) adjacent the substrate (11)) of the radiation fins (10) being extended into and accordingly integrally connected to the connecting sections through overmolding (mold layer (13)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Davis with the connecting ends of the radiation fins being extended into and accordingly integrally connected to the connecting sections through overmolding, as taught by Gasse, the motivation being to allow for different materials to be used to secure the heat dissipating fins to reduce costs/weight of the device, to rapidly produce the heat exchanger or to produce a large number of fins in a single sheet with low production costs.         
Davis fails to disclose the connecting end having a shape selected from a group consisting of an inverted letter T and a letter L.
Zhang, also drawn to a hollow fin heat pipe, teaches the connecting end having a shape selected from a group consisting of an inverted letter T (shown in figure 4). Zhang states, “In order to improve the heat dissipation effect of the heat pipe, the flat end of the heat pipe can also be made into a ‘T’ shape, that is, the projected area of the pipe body on the outer end surface of the flat end along its own axial direction is smaller than that of the flat end. area of the outer end face”, ¶ [12]).	 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Davis with the connecting end having a shape selected from a group consisting of an inverted letter T, as taught by Zhang, the motivation being to increase heat dissipation of the heat pipe through increased surface area contact with the heat source.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “serving as a connecting surface and a heat receiving surface”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 3, Davis further discloses the working fluid is selected from the group consisting of a gas and a liquid (“The fluid heat transfer medium enhances the heat sink's ability to transfer heat without increasing its surface area, size and/or weight. This enhancement is due to the fluid heat transfer medium's latent heat of vaporization and condensation. Specifically, a larger amount energy is required to vaporize the fluid heat transfer medium”, abstract).
Regarding Claim 4, Davis further discloses the radiation fins and the base may be made of the same or different materials (shown in figure 1, wherein the fins (10) and the base (12) are made of a material).
Alternately, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fins and base be made of the same or different materials, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Translation of Patent Document TWM590262) in view of Gasse et al. (USP 9622382) and in further view of Zhang (Translation of Chinese Patent Document CN201488619U), hereinafter referred to as Wei, Gasse and Zhang, respectively.
Regarding Claim 1, Wei discloses a heat sink structure (shown in figure 3), comprising: 
a plurality (shown in figure 3) of radiation fins (20) respectively having a connecting end (lower end as shown in figure 3) and a free end (upper end as shown in figure 3); 	
each of the radiation fins internally defining a chamber (23) extended between the connecting end and the free end (shown in figure 3), and the chambers having a working fluid filled therein (“The phase change of the working fluid absorbs heat energy quickly and in large quantities, and quickly disperses the heat energy to form a uniform temperature, so as to improve the heat dissipation efficiency”, Pg. 2 of the provided translation); and 
a base (10) having an upper (14) and a lower (12) side serving as a connecting surface and a heat receiving surface (shown in figure 3 and see intended use analysis below), respectively; 
the heat receiving surface being in contact with a heat source (“The base is used to absorb the heat energy of a heating device”, see provided abstract), 
the connecting surface having a plurality of connecting sections integrally formed thereon (shown in figure 3, wherein the fins (20) are integrally connected with the base (10)), the connecting ends (shown in figure 3) of the radiation fins (20) being extended into and accordingly integrally connected to the connecting sections (shown in figure 3). Wei fails to disclose the connecting ends of the radiation fins being extended into and accordingly integrally connected to the connecting sections through overmolding.
Gasse, also drawn to a heat sink with a base having integrally joined fins, teaches a connecting surface (surface of the substrate (11) adjacent the fins (10)) having a plurality of connecting sections integrally formed thereon (shown in figure 1, wherein the fins (10) are integrally connected to the substrate (11)), the connecting ends (ends of the fins (10) adjacent the substrate (11)) of the radiation fins (10) being extended into and accordingly integrally connected to the connecting sections through overmolding (mold layer (13)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Wei with the connecting ends of the radiation fins being extended into and accordingly integrally connected to the connecting sections through overmolding, as taught by Gasse, the motivation being to allow for different materials to be used to secure the heat dissipating fins to reduce costs/weight of the device, to rapidly produce the heat exchanger or to produce a large number of fins in a single sheet with low production costs.         
Wei fails to disclose the connecting end having a shape selected from a group consisting of an inverted letter T and a letter L.
Zhang, also drawn to a hollow fin heat pipe, teaches the connecting end having a shape selected from a group consisting of an inverted letter T (shown in figure 4). Zhang states, “In order to improve the heat dissipation effect of the heat pipe, the flat end of the heat pipe can also be made into a ‘T’ shape, that is, the projected area of the pipe body on the outer end surface of the flat end along its own axial direction is smaller than that of the flat end. area of the outer end face”, ¶ [12]).	 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Wei with the connecting end having a shape selected from a group consisting of an inverted letter T, as taught by Zhang, the motivation being to increase heat dissipation of the heat pipe through increased surface area contact with the heat source.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “the heat receiving surface being in contact with a heat source”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 3, Wei further discloses the working fluid is selected from the group consisting of a gas and a liquid (“The phase change of the working fluid absorbs heat energy quickly and in large quantities, and quickly disperses the heat energy to form a uniform temperature, so as to improve the heat dissipation efficiency”, Pg. 2 of the provided translation).
Regarding Claim 4, Wei further discloses the radiation fins and the base may be made of the same or different materials (shown in figure 3, wherein the fins (20) and the base (10) are made of a material).
Alternately, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fins and base be made of the same or different materials, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
On page 4 of the Arguments the Applicant states, “In Gasse '382, the substrate 11 does not directly cover one end of the fin 10 by injection molding but couples substrate 11 and fin 10 via layer 13. Although Gasse '382 discusses injection molding technology as a means of coupling, it is noted that in fact, layer 13 is a polymer, and its main component is mostly polymer materials. When coupling fin 10 to one side of the substrate 11 via layer 13, thermal resistance may occur between substrate 11 and fin 10 due to layer 13. Not only the heat conduction effect of the polymer itself poor, but also it can be expected that thermal resistance occurs when the heat conducting element and the heat dissipating element are combined through a third element. Hence, in Gasse '382, thermal resistance usually occurs.” The Examiner respectfully disagrees. Gasse states, “The substrate obtained in this way is positioned on the edges 100 of the fins”, (col. 7 ll. 61-62), wherein the substrate (11) is positioned on the fins (10). Further, the claims do contain any limitations that would preclude the prior art contained within the present rejection regarding thermal resistance or working materials. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., thermal resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763